RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0055p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 COMMITTEE TO IMPOSE TERM LIMITS ON THE OHIO            ┐
 SUPREME COURT AND TO PRECLUDE SPECIAL LEGAL            │
 STATUS FOR MEMBERS AND EMPLOYEES OF THE OHIO           │
 GENERAL ASSEMBLY, et al.,                              │
                           Plaintiffs-Appellants,       │
                                                         >      No. 17-3888
                                                        │
        v.                                              │
                                                        │
                                                        │
 OHIO BALLOT BOARD, et al.,                             │
                               Defendants-Appellees.    │
                                                        ┘

                         Appeal from the United States District Court
                        for the Southern District of Ohio at Columbus.
                    No. 2:16-cv-01030—James L. Graham, District Judge.

                              Decided and Filed: March 20, 2018

               Before: SILER, BATCHELDER, and DONALD, Circuit Judges.
                                 _________________

                                          COUNSEL

ON BRIEF: Christopher P. Finney, Brian C. Shrive, FINNEY LAW FIRM LLC, Cincinnati,
Ohio, for Appellants. Renata Y. Staff, Sarah E. Pierce, Nicole M. Koppitch, OFFICE OF THE
OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellees.
                                     _________________

                                          OPINION
                                     _________________

       ALICE M. BATCHELDER, Circuit Judge.              The Plaintiffs-Appellants in this case
submitted a ballot initiative petition proposing to amend the Ohio Constitution in two ways:
imposing term limits on the justices of the Ohio Supreme Court and requiring that all laws “that
apply to the people of the State of Ohio . . . apply equally to the members and employees of the
 No. 17-3888        Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.         Page 2


General Assembly.” But because Ohio law contains a single-subject rule which allows initiative
petitions to contain only “one proposed law or constitutional amendment,” the Ohio Ballot Board
split Plaintiffs’ initiative into two initiatives, each containing only one proposed constitutional
amendment. Plaintiffs brought this action challenging the Ohio initiative process, arguing that it
violates their First Amendment rights. The district court dismissed the action, and we AFFIRM.

                                                I.

       Plaintiffs-Appellants are the Committee to Impose Term Limits on the Ohio Supreme
Court and to Preclude Special Legal Status for Members and Employees of the Ohio General
Assembly (“the Committee”), the three individual members of the Committee, and an individual
who signed the Committee’s preliminary initiative petition (collectively “Plaintiffs”).
Defendants-Appellees are the Ohio Ballot Board (“the Board”), its five individual members, and
Ohio Attorney General Mike DeWine (collectively “Defendants”).

       The people of the State of Ohio vested the state’s legislative power in the Ohio General
Assembly, but reserved to themselves the power to “propose amendments to the constitution and
to adopt or reject the same at the polls.” OHIO CONST. art. II, § 1. Persons wishing to amend the
Ohio Constitution must gather one thousand signatures and submit those to the Attorney General
along with both the full text and a summary of the proposed constitutional amendment. See Ohio
Rev. Code § 3519.01(A). The Attorney General determines whether the summary is fair and
truthful, and then sends the proposed amendment to the Board to determine whether it contains
only one amendment. See id. If it contains only one amendment, the Board certifies its approval
to the Attorney General, who then files a verified copy of the amendment with the Ohio
Secretary of State. See id. But if it contains more than one amendment, the Board “shall divide
the initiative petition into individual petitions containing only one proposed . . . constitutional
amendment so as to enable voters to vote on each proposal separately.” Ohio Rev. Code
§ 3505.062(A).    The Board then certifies its approval of the separated amendments to the
Attorney General, who then files verified copies with the Secretary of State. See Ohio Rev.
Code § 3519.01(A).
 No. 17-3888        Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.           Page 3


       The Committee sought to amend the Ohio Constitution as follows:

       Article IV, Section 6.
       (D) No person shall be elected or appointed as a judge of the Supreme Court if
       said person, at the time of said election or appointment, has served nine or more
       consecutive years as a judge of the Supreme Court regardless of whether as chief
       justice, a justice, or a combination of the two.

       Article II, Section 43.
       All laws that apply to the people of the State of Ohio and its political subdivisions
       shall apply equally to the members and employees of the General Assembly.

       The Committee submitted its petition to the Attorney General on October 26, 2016, along
with the full text and a summary of the amendment and 1,573 signatures. The same day,
Plaintiffs filed a lawsuit in the Southern District of Ohio seeking a temporary restraining order
preventing the Board from enforcing the single-subject rule, which the district court denied.

       The process continued, and the Attorney General approved Plaintiffs’ summary and
certified the signatures.   The Attorney General then submitted the proposed constitutional
amendment to the Board, which announced on November 10, 2016, that it would meet to discuss
the petition on November 14, 2016. At that meeting, the Board determined that the petition
contained more than one proposed constitutional amendment and divided it into two individual
initiatives, each containing only one proposed amendment.

       Plaintiffs then brought three challenges to the Ohio initiative process. Defendants moved
to dismiss these claims, and the district court granted their motion to dismiss. On appeal,
Plaintiffs primarily argue that Ohio Revised Code § 3505.062(A) and the actions of the Board
pursuant to that statute violate the First Amendment. Specifically, the Plaintiffs argue that the
Ohio initiative process is a content-based regulation of core political speech, and that it is subject
to strict scrutiny, which they argue the Ohio initiative process cannot survive.
 No. 17-3888        Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.         Page 4


                                                II.

       We review de novo a district court’s dismissal under Federal Rule of Civil Procedure
12(b)(6). Marie v. Am. Red Cross, 771 F.3d 344, 361 (6th Cir. 2014).

       The Supreme Court has emphasized that “States allowing ballot initiatives have
considerable leeway to protect the integrity and reliability of the initiative process.” Buckley v.
Am. Constitutional Law Found., 525 U.S. 182, 191 (1999). To illustrate this, the Supreme Court
favorably cited Biddulph v. Mortham, 89 F.3d 1491, 1494, 1500–01 (11th Cir. 1996), in which
the Eleventh Circuit “uph[eld] single subject . . . requirements for initiative proposals to amend
Florida’s Constitution.” Buckley, 525 U.S. at 191–92. This indicates that the Supreme Court did
not view single-subject rules to be inconsistent with the First Amendment. Every circuit to
address this question since Buckley has likewise approved similar single-subject rules. See PEST
Comm. v. Miller, 626 F.3d 1097, 1104, 1107–08 (9th Cir. 2010) (upholding Nevada’s single-
subject rule and noting that no circuit “has ever found a single-subject rule violative of First
Amendment rights”), cert. denied, 565 U.S. 815 (2011); Campbell v. Buckley, 203 F.3d 738,
745–46 (10th Cir.) (upholding Colorado’s single-subject rule), cert. denied, 531 U.S. 823 (2000).

       The Ohio Supreme Court has also rejected an essentially identical First Amendment
challenge, brought by essentially identical plaintiffs, to the Ohio initiative process. Earlier in
2016, the three individual members of the Committee brought a mandamus action in the Ohio
Supreme Court challenging the constitutionality of Ohio Revised Code § 3519.01(A), which
contains Ohio’s single-subject rule, and Ohio Revised Code § 3505.062, which prescribes the
duties of the Board and which Plaintiffs challenge here. See State ex rel. Ethics First-You
Decide Ohio PAC v. DeWine, 66 N.E.3d 689, 691 (Ohio 2016). There, as here, they argued that
Ohio Revised Code § 3505.062(A) is a content-based regulation of core political speech which
cannot survive strict scrutiny. Id. at 694. The Ohio Supreme Court unanimously rejected this
argument because Ohio’s single-subject rule is “[p]lainly . . . not content-based. It applies to all
 No. 17-3888           Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.                     Page 5


petitions, irrespective of the substantive message the petition seeks to communicate.” Id. at
695.1

        We agree with this overwhelming weight of authority that Ohio’s single-subject rule is
not content based. “Government regulation of speech is content based if a law applies to
particular speech because of the topic discussed or the idea or message expressed.” Reed v.
Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). Statutes that are not content based on their face
may still be considered content based if they “cannot be justified without reference to the content
of the regulated speech” or “were adopted by the government because of disagreement with the
message the speech conveys.” Id. (internal quotation marks, citation, and alteration omitted).
Ohio’s single-subject rule is not content based under these standards. It applies to all initiative
petitions, no matter the topic discussed or idea or message expressed. It may be justified without
reference to the content of any initiative petitions: the rule, among other things, “afford[s] the
voters freedom of choice and prevent[s] ‘logrolling’ or the combining of unrelated proposals in
order to secure approval by appealing to different groups which will support the entire proposal
in order to secure some part of it although perhaps disapproving of other parts.” State ex rel.
Ohio Liberty Council v. Brunner, 928 N.E.2d 410, 418 (Ohio 2010) (citation omitted). And
finally, this is not a law that was adopted by the government because of disagreement with the
message of any initiative petition.

        Despite all this, Plaintiffs insist that Ohio’s single-subject rule is indeed content based.
In support of that assertion, they rely on a single line from McCullen v. Coakley, 134 S. Ct. 2518
(2014), in which the Supreme Court found that a Massachusetts statute establishing “buffer
zones” outside of abortion facilities was not content based because it did not require
“‘enforcement authorities’ to ‘examine the content of the message that is conveyed to determine
        1
           We note that ordinarily the doctrine of issue preclusion prevents losing litigants from receiving such a
“second bite at the apple.” See Scherer v. Wiles, 659 F. App’x 349, 357–58 (6th Cir. 2016). “The idea is
straightforward: Once a court has decided an issue, it is forever settled as between the parties, thereby protecting
against the expense and vexation attending multiple lawsuits, conserving judicial resources, and fostering reliance
on judicial action by minimizing the possibility of inconsistent verdicts. In short, a losing litigant deserves no
rematch after a defeat fairly suffered.” B&B Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1302–03 (2015)
(internal quotation marks, citations, and alterations omitted). But although issue preclusion may have resolved this
case in favor of Defendants, the burden of raising issue preclusion and demonstrating that its requirements were
satisfied rested with them. See Knott v. Sullivan, 418 F.3d 561, 568 (6th Cir. 2005). Because Defendants did not
raise issue preclusion, we must decide this case on the merits.
 No. 17-3888         Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.         Page 6


whether’ a violation has occurred.” Id. at 2531 (citing FCC v. League of Women Voters of Cal.,
468 U.S. 364, 383 (1984)). But the Supreme Court said this in the context of statutes which
“draw content-based distinctions on [their] face,” id. (emphasis added), such as the statute in
League of Women Voters of California, which prohibited publicly funded broadcasters from
“engag[ing] in editorializing,” a restriction “defined solely on the basis of the content of the
suppressed speech.” 468 U.S. at 366, 383. The statute in McCullen, by contrast, was not content
based on its face: “Whether petitioners violate the Act depends not on what they say, but simply
on where they say it.” McCullen, 134 S. Ct. at 2531 (internal quotation marks and citation
omitted). Unlike the statute in League of Women Voters of California, Ohio’s single-subject rule
does not prohibit certain types of constitutional amendments based on the topics or ideas
contained in those amendments. But like the statute in McCullen, whether Plaintiffs violate
Ohio’s single-subject rule depends not on what they say, but simply on where they say it—in one
initiative petition or in two. Ohio’s single-subject rule is therefore not content based.

       Because Ohio’s single-subject rule is content neutral, we apply the more flexible
Anderson-Burdick framework which requires us to weigh the competing interests of Plaintiffs
and Defendants. See Ohio Democratic Party v. Husted, 834 F.3d 620, 626–27 (6th Cir. 2016).
Using this framework, we first consider the character and magnitude of the asserted injury to
Plaintiffs’ First Amendment rights. See id. at 626. We then identify and evaluate the precise
interests that Defendants have put forward to justify Ohio’s single-subject rule. See id. Finally,
we determine the legitimacy and strength of each of those interests and consider the extent to
which those interests make it necessary to burden Plaintiffs’ rights. See id. at 626–27. Under
Anderson-Burdick, “minimally burdensome and nondiscriminatory regulations are subject to a
less-searching examination closer to rational basis and the State’s important regulatory interests
are generally sufficient to justify the restrictions.” Id. at 627 (internal quotation marks and
citation omitted).     Ohio’s single-subject rule is such a minimally burdensome and
nondiscriminatory regulation because it requires only that Plaintiffs submit their two proposed
constitutional amendments in separate initiative petitions. Defendants have asserted multiple
interests to justify the rule. First, as Ohio Revised Code 3519.01(A) says, the single-subject rule
“enable[s] the voters to vote on [each] proposal separately.” Second, Ohio’s single-subject rule
helps to “avoid[] confusion, promot[e] informed decision-making, and prevent[] logrolling.” See
 No. 17-3888       Comm. to Impose Term Limits, et al. v. Ohio Ballot Bd., et al.         Page 7


PEST Comm., 626 F.3d at 1107; see also Ohio Liberty Council, 928 N.E.2d at 418. These
legitimate and strong state interests justify the minimal burdens that Ohio’s single-subject rule
imposes on Plaintiffs. Ohio’s single-subject rule therefore does not violate the First Amendment.
Because Ohio’s single-subject rule itself, Ohio Revised Code § 3519.01(A), does not violate the
First Amendment, neither does Ohio’s statute prescribing the duties of the Board, Ohio Revised
Code § 3505.062(A).

       Plaintiffs’ final argument that the district court erred by applying the Anderson-Burdick
test at the motion-to-dismiss stage is meritless. Although the Anderson-Burdick test can at times
be fact intensive, we have before affirmed dismissals of First Amendment challenges to election
rules where the plaintiffs’ arguments failed as a matter of law. See, e.g., Lawrence v. Blackwell,
430 F.3d 368, 369–70, 375 (6th Cir. 2005); Taxpayers United for Assessment Cuts v. Austin,
994 F.2d 291, 293 (6th Cir. 1993).

                                               III.

       For the foregoing reasons, we AFFIRM the judgment of the district court.